                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


RICHARD MASS, JR.,                                     )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )      Civil No. 3:17-cv-01201
                                                       )      Judge Trauger
CORECIVIC, INC.,                                       )
                                                       )
        Defendant.                                     )


                                              ORDER

        On December 12, 2018, the magistrate judge issued a Report and Recommendation

(DE #38), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the defendant’s Motion for Summary

Judgment (Docket No. 32) is GRANTED, and this case is DISMISSED with prejudice for failure

to exhaust administrative remedies and for failure to state a cause of action. Any appeal from this

ruling will not be certified as taken in good faith.

        This Order constitutes the judgment in this case.

        It is so ORDERED.

        Enter this 7th day of January 2019.


                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge
